         Case 1:20-cv-09418-AT-SDA Document 23 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           8/4/2021
 Hopeton Prendergast,

                                  Plaintiff,
                                                              1:20-cv-09418 (AT) (SDA)
                 -against-
                                                              ORDER
 Cynthia Brann et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

        Following a telephone conference today with the parties, it is hereby Ordered as follows:

        1. The deadline for the completion of discovery is November 2, 2021.

        2. Upon stipulation of Defendants’ counsel, any transcripts of depositions of Defendants’

             witnesses taken in the similar case of Lee v. Dept. of Corrections et al., No. 20-cv-

             08407, may be used in this action. Defendants shall provide copies of such transcripts

             to Plaintiff when they become available.

        3. Defendants’ counsel shall file a letter on September 30, 2021 regarding the status of

             discovery.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:          New York, New York
                August 4, 2021

                                                        ______________________________
                                                        STEWART D. AARON
                                                        United States Magistrate Judge
